        Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 1 of 9




THE LAW FIRM OF ADAM C. WEISS, PLLC
Adam C. Weiss
adam@acweisslaw.com
3 School Street, Ste 303
Glen Cove, New York 11542
(516) 277-2323 (telephone)
(516) 759-2556 (facsimile)

Attorneys for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
YSAEL ESPINOSA,                                                       Docket No. 18-CV-8855 (LGS)

                                   Plaintiff,
                                                                      ANSWER
                   -against-

ABRAHAM REFRIGERATION A/C CORP. d/b/a
ABRAHAM REFRIGERATION CORPORATION,
ABRAHAM REFRIGERATION CORP., d/b/a
ABRAHAM REFRIGERATION, and
ABRAHAM PEREZ,

                                    Defendants.
------------------------------------------------------------------X

        Defendants,       ABRAHAM           REFRIGERATION             A/C   CORP.   d/b/a   ABRAHAM

REFRIGERATION             CORPORATION,             ABRAHAM            REFRIGERATION     CORP.,      d/b/a

ABRAHAM REFRIGERATION, and ABRAHAM PEREZ, by their attorneys, The Law Firm of

Adam C. Weiss, PLLC, herby answers the Complaint in the above-captioned matter as follows:

                                       NATURE OF THE ACTION

        1.       Deny the allegations contained in Paragraph “1” of the Complaint.

        2.       Paragraph “2” constitutes Plaintiff’s statement of the basis for its case and further

states a legal conclusion to which no response is required. To the extent that any response may

be required, the allegations of Paragraph “2” are denied.
       Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 2 of 9




                                        JURISDICTION

       3.      Paragraph “3” constitutes Plaintiff’s statement of the jurisdiction of this case and

further states a legal conclusion to which no response is required. To the extent that any

response may be required, the allegations of Paragraph “3” are denied.

                                             VENUE

       4.      Paragraph “4” constitutes Plaintiff’s statement of the venue of this case and

further states a legal conclusion to which no response is required. To the extent that any

response may be required, the allegations of Paragraph “4” are denied, except Defendants admit

that Abraham Refrigeration is located and operates out of the locations set forth therein.

                                            PARTIES

       5.      Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph “5”, and the same are therefore denied.

       6.      Deny the allegations contained in Paragraph “6” of the Complaint.

       7.      Deny the allegations contained in Paragraph “7” of the Complaint.

       8.      Deny the allegations contained in Paragraph “8” of the Complaint.

       9.      Admit the allegations contained in Paragraph “9” of the Complaint.

       10.     Admit the allegations contained in Paragraph “10” of the Complaint.

       11.     Paragraph “11” states a legal conclusion to which no response is required. To the

extent that any response may be required, the allegations of Paragraph “11” are denied.

       12.     Admit the allegations contained in Paragraph “12” of the Complaint.

       13.     Admit the allegations contained in Paragraph “13” of the Complaint.

       14.     Admit the allegations contained in Paragraph “14” of the Complaint.

       15.     Admit the allegations contained in Paragraph “15” of the Complaint.



                                                 2
Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 3 of 9




16.   Admit the allegations contained in Paragraph “16” of the Complaint.

17.   Deny the allegations contained in Paragraph “17” of the Complaint.

18.   Deny the allegations contained in Paragraph “18” of the Complaint.

19.   Deny the allegations contained in Paragraph “19” of the Complaint.

20.   Deny the allegations contained in Paragraph “20” of the Complaint.

21.   Deny the allegations contained in Paragraph “21” of the Complaint.

22.   Deny the allegations contained in Paragraph “22” of the Complaint.

23.   Deny the allegations contained in Paragraph “23” of the Complaint.

                       FACTUAL ALLEGATIONS

24.   Admit the allegations contained in Paragraph “24” of the Complaint.

25.   Admit the allegations contained in Paragraph “25” of the Complaint.

26.   Deny the allegations contained in Paragraph “26” of the Complaint.

27.   Deny the allegations contained in Paragraph “27” of the Complaint.

28.   Deny the allegations contained in Paragraph “28” of the Complaint.

29.   Deny the allegations contained in Paragraph “29” of the Complaint.

30.   Deny the allegations contained in Paragraph “30” of the Complaint.

31.   Deny the allegations contained in Paragraph “31” of the Complaint.

32.   Deny the allegations contained in Paragraph “32” of the Complaint.

33.   Deny the allegations contained in Paragraph “33” of the Complaint.

34.   Deny the allegations contained in Paragraph “34” of the Complaint.

35.   Deny the allegations contained in Paragraph “35” of the Complaint.

36.   Deny the allegations contained in Paragraph “36” of the Complaint.

37.   Deny the allegations contained in Paragraph “37” of the Complaint.



                                      3
          Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 4 of 9




          38.   Deny the allegations contained in Paragraph “38” of the Complaint.

          39.   Deny the allegations contained in Paragraph “39” of the Complaint.

          40.   Deny the allegations contained in Paragraph “40” of the Complaint.

          41.   Deny the allegations contained in Paragraph “41” of the Complaint.

          42.   Deny the allegations contained in Paragraph “42” of the Complaint.

          43.   Deny the allegations contained in Paragraph “43” of the Complaint.

          44.   Deny the allegations contained in Paragraph “44” of the Complaint.

          45.   Deny the allegations contained in Paragraph “45” of the Complaint.

                                        FIRST CLAIM

          46.   Defendants repeats and reallege each and every response contained in Paragraphs

“1” through “45” of this Answer with the same force and effect as if fully set forth at length

herein.

          47.   Paragraph “47” states a legal conclusion to which no response is required. To the

extent that any response may be required, the allegations of Paragraph “47” are denied.

          48.   Paragraph “48” states a legal conclusion to which no response is required. To the

extent that any response may be required, the allegations of Paragraph “48” are denied.

          49.   Paragraph “49” states a legal conclusion to which no response is required. To the

extent that any response may be required, the allegations of Paragraph “49” are denied.

          50.   Deny the allegations contained in Paragraph “50” of the Complaint.

          51.   Deny the allegations contained in Paragraph “51” of the Complaint.

          52.   Deny the allegations contained in Paragraph “52” of the Complaint.




                                                4
          Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 5 of 9




                                       SECOND CLAIM

          53.   Defendants repeats and reallege each and every response contained in Paragraphs

“1” through “52” of this Answer with the same force and effect as if fully set forth at length

herein.

          54.   Paragraph “54” states a legal conclusion to which no response is required. To the

extent that any response may be required, the allegations of Paragraph “54” are denied.

          55.   Deny the allegations contained in Paragraph “55” of the Complaint.

          56.   Deny the allegations contained in Paragraph “56” of the Complaint.

          57.   Deny the allegations contained in Paragraph “57” of the Complaint.

                                        THIRD CLAIM

          58.   Defendants repeats and reallege each and every response contained in Paragraphs

“1” through “57” of this Answer with the same force and effect as if fully set forth at length

herein.

          59.   Paragraph “59” states a legal conclusion to which no response is required. To the

extent that any response may be required, the allegations of Paragraph “59” are denied.

          60.   Deny the allegations contained in Paragraph “60” of the Complaint.

          61.   Deny the allegations contained in Paragraph “61” of the Complaint.

          62.   Deny the allegations contained in Paragraph “62” of the Complaint.

                                       FOURTH CLAIM

          63.   Defendants repeats and reallege each and every response contained in Paragraphs

“1” through “62” of this Answer with the same force and effect as if fully set forth at length

herein.




                                                5
          Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 6 of 9




          64.   Paragraph “64” states a legal conclusion to which no response is required. To the

extent that any response may be required, the allegations of Paragraph “64” are denied.

          65.   Deny the allegations contained in Paragraph “65” of the Complaint.

          66.   Deny the allegations contained in Paragraph “66” of the Complaint.

          67.   Deny the allegations contained in Paragraph “67” of the Complaint.

                                        FIFTH CLAIM

          68.   Defendants repeats and reallege each and every response contained in Paragraphs

“1” through “67” of this Answer with the same force and effect as if fully set forth at length

herein.

          69.   Deny the allegations contained in Paragraph “69” of the Complaint.

          70.   Deny the allegations contained in Paragraph “70” of the Complaint.

          71.   Deny the allegations contained in Paragraph “71” of the Complaint.

                                        SIXTH CLAIM

          72.   Defendants repeats and reallege each and every response contained in Paragraphs

“1” through “71” of this Answer with the same force and effect as if fully set forth at length

herein.

          73.   Deny the allegations contained in Paragraph “73” of the Complaint.

          74.   Deny the allegations contained in Paragraph “74” of the Complaint.

                                      SEVENTH CLAIM

          75.   Defendants repeats and reallege each and every response contained in Paragraphs

“1” through “74” of this Answer with the same force and effect as if fully set forth at length

herein.

          76.   Deny the allegations contained in Paragraph “76” of the Complaint.



                                                6
       Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 7 of 9




       77.     Deny the allegations contained in Paragraph “77” of the Complaint.

   AFFIRMATIVE DEFENSES FOR EACH AND EVERY CAUSE OF ACTION

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       78.     The complaint fails to set forth a cause of action upon which relief may be

granted.

                   AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       79.     Plaintiff’s claims against Defendants are barred because the Defendants were not

Plaintiff’s employer as defined under law.

                    AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       80.     This action is barred by the doctrine of payment.

                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       81.     This action is barred by the doctrine of unclean hands.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       82.     Plaintiff, in whole or in part, is exempt from the pay requirements of the laws

cited in the complaint.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       83.     Defendants are entitled to a set-off with respect to Plaintiff for monies paid for

any hours that Plaintiff was not working.

                  AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       84.     Plaintiff cannot recover liquidated damages under FLSA because, in accordance

with 29 U.S.C. §260, Defendants, at all times, acted in good faith and believed that their conduct

was not in violation of FLSA.




                                                7
        Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 8 of 9




                    AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE

       85.     To the extent that Plaintiff could establish that Defendants are liable under FLSA

(and he cannot), Plaintiff’s recovery must be limited because Defendants did not act willfully.

                     AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       86.     Any act or omission on the part of Defendants was in good faith and they had

reasonable grounds for believing that such acts or omissions were not in violation of and were in

conformity with FLSA, New York Labor Law, written administrative regulations, orders,

rulings, approvals or interpretations of the U.S. Department of Labor and, therefore, some or all

of the claims in the complaint are barred.

                    AS AND FOR AN TENTH AFFIRMATIVE DEFENSE

       87.     Defendants are entitled to a set-off with respect to Plaintiff for monies paid for

any hours that Plaintiff was not working.

                   AS AND FOR ELEVENTH AFFIRMATIVE DEFENSE

       88.     Defendants reserve the right to raise additional affirmative defenses and to

supplement those asserted herein upon discovery of further information and investigation into the

Plaintiff’s claims. These additional defenses cannot be articulated at this time due to the

Plaintiff’s failure to properly describe its claims with sufficient particularity in the complaint.



       WHEREFORE, Defendants demands judgment dismissing the Complaint, with

prejudice, and awarding Defendants’ attorneys’ fees, costs and disbursements of this action, and

such other and further relief as this Honorable Court deems just, equitable and proper.




                                                   8
      Case 1:18-cv-08855-LGS-SN Document 16 Filed 11/05/18 Page 9 of 9




Dated: Glen Cove, New York
       November 5, 2018

                                   THE LAW FIRM OF ADAM C. WEISS, PLLC




                                   Adam C. Weiss (ACW-5752)
                                   Counsel for Defendants
                                   3 School Street, Ste 303
                                   Glen Cove, New York 11542
                                   (516) 277-2323 (telephone)
                                   (516) 759-2556 (facsimile)




                                     9
